DETAILED ACTION

Summary
This Office Action is in response to the Amendments to the Claims and Remarks filed November 13, 2020.
In view of the Amendments to the Claims filed November 13, 2020, the rejections of claims 1, 3-13, 23, 24, and 26-29 under 35 U.S.C. 112(b) previously presented in the Office Action sent September 2, 2020 have been withdrawn.
In view of the Amendments to the Claims filed November 13, 2020, the rejections of claims 1, 3-13, 23, 24, and 26-29 under 35 U.S.C. 103 previously presented in the Office Action sent September 2, 2020 have been substantially maintained and modified only in response to the Amendments to the Clams.
Claims 1-14, 23, 24, and 27-29 are currently pending while claims 2 and 14 have been withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-13, 23, 24, and 27-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites, “isolating the first semiconductor layer from the second semiconductor layer”.
The specification, as originally filed, does not evidence applicant had in possession an invention including the method of manufacturing a semiconductor device as claimed in claim 1 including the step of isolating the first semiconductor layer from the second semiconductor layer. 
The specification, including amended claim 1 which requires “a homogenous PN junction being formed at an interface between the first semiconductor layer and the second semiconductor layer”, teaches an interface between the first and second semiconductor layer (see Fig. 2-4).
The specification does not discuss, depict, or describe a step of isolating, which can encompass physical and electrical isolation, the first semiconductor layer from the second semiconductor layer. Dependent claims are rejected for dependency. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1, 3-13, 23, 24, and 27-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the substrate structure" on line 2.  There is insufficient antecedent basis for this limitation in the claim.
It is unclear if “the substrate structure” recited on line 2 of claim 1 is referring to the “initial substrate structure” previously recited on line 2 of claim 1 or if “the substrate structure” recited on line 2 of claim 1 is referring to an entirely different substrate structure altogether; especially since line 1 of claim 3 uses the nomenclature “said initial substrate structure”. Dependent claims are rejected for dependency. 
Amending “the substrate structure” to “the initial substrate structure” would overcome the rejections. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 5, 7-10, 12, 13, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atwater et al. (U.S. Pub. No. 2014/0096816 A1) in view of Oooka et al. (U.S. Pub. No. 2016/0276611 A1), Nakayama et al. (U.S. Pub. No. 2013/0213477 A1), Baek et al. (U.S. Pub. No. 2014/0326305 A1), and Coakley et al. (U.S. Patent No. 9,147,875 B1).
With regard to claims 1 and 5, Atwater et al. discloses a method of manufacturing a semiconductor device, comprising:
providing an initial substrate structure, the substrate structure comprising: a conductive layer (42 exemplified in Fig. 2A and described in [0076] as “second electrical contact 42” cited to read on the claimed conductive layer because it is electrically conductive functioning as an electrical contact); 
a first semiconductor layer on the conductive layer (34 exemplified in Fig. 2A as on the cited conductive layer 42 and described in [0049] as “34 includes a first semiconductor material, such as …Si”); and 
a second semiconductor layer on the first semiconductor layer (36 exemplified in Fig. 2A as formed on the cited first semiconductor layer 34 and [0049] as “36 includes a second semiconductor material, such as …Si”), 
the first semiconductor layer and the second semiconductor layer having different conductivity types (see [0078] exemplifying the cited second semiconductor layer 36 may be n-type doped and the cited first semiconductor layer 34 may be p-type doped) such that 
a homogeneous PN junction being formed at an interface between the first semiconductor layer and the second semiconductor layer (the cited first semiconductor layer 34 and cited second semiconductor layer 36 are cited to read on the claimed “a homogeneous PN junction being formed at an interface between the first semiconductor layer and the second semiconductor layer” as a homogeneous PN junction is formed at a top horizontal interface between the cited first semiconductor layer 34 and cited second semiconductor layer 36 as depicted in annotated Fig. 2A below) and

    PNG
    media_image1.png
    644
    429
    media_image1.png
    Greyscale

Annotated Fig. 2A
isolating the first semiconductor layer from the second semiconductor layer (the cited first semiconductor layer 34  and the cited second semiconductor layer 36 are cited to read on the claimed “isolating the first semiconductor layer from the second semiconductor layer” because, as seen in Fig. 1 depicting a 
forming a graphene layer overlying the plurality of nanopillars (see 30 depicted in Fig. 1 and detailed in Fig. 2A-D; see [0012] describing “a diameter in a range of about 1 µm to about 10 µm” which is equivalent to about 1,000 nm to about 10,000 nm; the cited structures 30 are cited to read on the claimed plurality of nanopillars because they are formed as pillars, or tall vertical structures, having diameters in the nanometer range; it is noted instant claim 10 teaches the transverse dimension of the nanopillars 5-5,000 nm; see 40 depicted in Fig. 2A as overlying the cited plurality of nanopillars 30 at components 34 and 36 and described in [0050] as “graphene”), 
the graphene layer being connected to each of a plurality of nanopillars (as exemplified in Fig. 2A, the cited graphene layer 40 being physically connected, or attached/joined, to the cited plurality of nanopillars).

Atwater et al. teaches a graphene layer 40 on the cited second semiconductor layer 36, Fig. 2A as a single layer electrical contact (see [0050] teaching various materials such as transparent conductive oxides, polymers, and the cited graphene). 
Atwater et al. does not teach wherein the electrical contact comprises two stacked layers wherein each nanopillar further comprise forming an aluminum layer on the second planar semiconductor layer. 
[0039]). Oooka et al. teaches layers can include aluminum (see [0039]). Oooka et al. teaches layers can include graphene (see [0039]). 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the aluminum layer and to have selected the graphene layer in a multiple layer stack as taught by Oooka et al. for the single layer graphene electrical contact cited in Atwater et al. because the selection of a known material based on its suitability for its intended use, in the instant case an electrical contact material in a photovoltaic device, supports a prima facie obviousness determination (see MPEP 2144.07). 
Atwater et al. generally teaches the cited plurality of nanopillars can be formed by growth, being transferred, or even etched (see [0042] and [0083]), but Atwater et al. does not detail the etching method to include the claims step of providing a substrate structure.
However, Baek et al. discloses a semiconductor device, also a photovoltaic device (see Title). Baek et al. generally teaches formation of nanopillars by etching includes use of a hardmask material (see Abstract, see [0024], and see [0080]).
Nakayama et al. discloses a semiconductor device, also a photovoltaic device (see Title). Nakayama et al. teaches using a mask on top of a conductive electrode layer (see Fig. 2B depicting mask 100 on top of conductive electrode layer 20 of which [0025] teaches can be “aluminum”). 
[0037]), which would provide for an aluminum oxide layer as depicted in Fig. 2B.
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the method of Atwater et al., as modified by Oooka et al. above, to include the anodic oxidation technique of Nakayama et al., which includes using an aluminum substrate, anodically oxidizing the aluminum substrate which would form an aluminum oxide layer, patterning the aluminum oxide layer with through-holes, and the conventional use of a hard mask material and etching technique of Baek et al., because it would provide for a mask allowing for selective arranged deposition in two dimensions and a conventional hardmask/etch process. 
The combination of Atwater et al., as modified by Oooka et al. above, and Baek et al. and Nakayama et al. teaches the step of providing an initial substrate structure comprising the cited conductive layer, cited first semiconductor layer, cited second semiconductor layer, and cited aluminum layer taught by Oooka et al. as discussed above and teaches an anodic oxidation process to an additional aluminum substrate to form the aluminum oxide layer/mask with nanopores/though-holes as suggested by Nakayama et al. as it corresponds to the plurality of nanopillars cited in Atwater et al. 
The combination of Atwater et al., as modified by Oooka et al. above, and Baek et al. and Nakayama et al. above teaches the cited aluminum layer suggested by Oooka et al. and the additional aluminum substrate suggested by Nakayama et al. which is cited to 
The combination of Atwater et al., as modified by Oooka et al. above, and Baek et al. and Nakayama et al. above teaches the claimed “plurality of nanopores extending through the aluminum oxide layer into the aluminum layer, but not passing through the aluminum layer” as the cited aluminum layer includes the cited plurality of nanopores extending into it as depicted in Fig. 2B of Nakayama et al. through the aluminum substrate component of the cited aluminum layer but not passing through the aluminum layer component suggested by Oooka et al. of the cited aluminum layer.
The combination of Atwater et al., as modified by Oooka et al. above, and Baek et al. and Nakayama et al. above teaches using a hardmask material in the plurality of nanopores as an etch mask to form the cited plurality of nanopillars cited which would necessarily include etching sequentially the aluminum oxide layer, through the aluminum layer, and through the second and first semiconductor layers, including a portion of a top portion of the first semiconductor layer such as an upper portion of the cited first semiconductor layer to form the plurality of nanopillars spaced apart from each other on a bottom portion of the first semiconductor layer, such as a lower portion of the cited first semiconductor layer, wherein the plurality of nanopillars are formed by a remaining portion of the top portion of the first semiconductor layer and a remaining portion of the second semiconductor layer, as Atwater et al. depicts the cited nanopillars arrayed (see Fig. 1 depicting the remaining portion of the top portion of the first semiconductor layer and the remaining portion of the second semiconductor layer forming the plurality of nanopillars horizontally spaced apart from each other, as depicted in Fig. 1,on a 
Atwater et al., as modified by Oooka et al., Baek et al., and Nakayama et al. above, teaches removing the hard mask material (recall above, the cited hard mask material necessarily is removed to form the infill material 44 of Atwater et al.).
Atwater et al., as modified by Oooka et al., Baek et al., and Nakayama et al. above, does not disclose further comprising removing the aluminum oxide layer and the aluminum layer.
However, Coakley et al. discloses conductor formation for electronic devices such as photovoltaic cells (see line 41-46, column 36). Coakley et al. teaches conductors, such as an aluminum layer, can be cleaned and etched to “remove contaminates and the aluminum oxide layer from the aluminum foil” to promote adhesion (see line 3-16, column 29).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the method of Atwater et al., as modified by Oooka et al., Baek et al., and Nakayama et al. above, to include cleaning and etching the cited aluminum layer which would remove contaminates and the aluminum oxide layer on top of the aluminum layer, as suggested by Coakley et al., because it would promote adhesion to subsequently deposited layers. 
Atwater et al., as modified by Oooka et al., Baek et al., Nakayama et al., and Coakley et al. above, teaches removing the cited aluminum oxide layer, as Coakley et al. suggests removal of aluminum oxide layer on an aluminum layer, and teaches “removing…the aluminum layer” because removing contaminates that are a part of the 
Atwater et al., as modified by Oooka et al., Baek et al., Nakayama et al., and Coakley et al. above, teaches “wherein the graphene layer is in contact with the second planar semiconductor layer” as the cited graphene layer is in electrical contact with the cited second planar semiconductor layer.
With regard to claim 3, independent claim 1 is obvious over Atwater et al. in view of Oooka et al., Baek et al., Nakayama et al., and Coakley et al. under 35 U.S.C. 103 as discussed above. Atwater et al. discloses wherein said initial substrate structure further comprises
a substrate, the conductive layer being disposed on the substrate (such as substrate, or underlying or supporting component, 32 depicted in Fig. 1 cited to read on the claimed substrate in which the cited conductive layer 42 detailed in Fig. 2A-D would be disposed on).
With regard to claim 4, independent claim 1 is obvious over Atwater et al. in view of Oooka et al., Baek et al., Nakayama et al., and Coakley et al. under 35 U.S.C. 103 as discussed above. Atwater et al. discloses
the bottom portion of the first semiconductor layer forms a third semiconductor layer disposed on the conductive layer (such as depicted in Fig. 2A, the cited bottom portion of the first semiconductor layer, recall the lower portion of the cited first semiconductor layer 34, forms a third semiconductor layer disposed on the cited conductive layer 42) and 
the remaining portion of the second semiconductor layer and the remaining portion of the top portion of the first semiconductor layer have a same width (as depicted in Fig. 1, the remaining portion of the cited second semiconductor layer 36 and the remaining portion of the top portion of the cited first semiconductor layer 34 have a same width because the remaining portion of the cited second semiconductor layer 36 has a width, the internal horizontal distance between the inside vertical surface of second semiconductor layer 36 on the left vertical side of the cited first semiconductor layer 34 and the inside vertical surface of second semiconductor layer on the right vertical side of the cited first semiconductor layer 34, which is the same as a width of the first semiconductor layer, such as the horizontal width of cited first semiconductor layer 34 from the left and right vertical side surfaces), 
the third semiconductor layer comprising a same material as the first semiconductor layer, the plurality of nanopillars being positioned over the third semiconductor layer (see [0049] teaching “34 includes a first semiconductor material, such as …Si” which would provide for the cited third semiconductor layer, which is cited as the bottom/lower portion of cited first semiconductor layer 34, comprising a same silicon material as the cited first semiconductor layer).
With regard to claim 7, independent claim 1 is obvious over Atwater et al. in view of Oooka et al., Baek et al., Nakayama et al., and Coakley et al. under 35 U.S.C. 103 as discussed above. Nakayama et al. teaches wherein the anodic oxidation process is carried out with a voltage of 0-100 V (see for example [0038] teaching 40 V which is cited to read on the claimed “0-100 V” because 40 is a value within the claimed range of 0-100 [0038]) as well as use of phosphoric acid (see [0037] and see [0048] teaching subsequent phosphoric acid solution cited to read on the claimed “electrolyte comprising phosphoric acid and oxalic acid electrolyte” as the cited process includes phosphoric acid and oxalic acid electrolyte).
With regard to claim 8, independent claim 1 is obvious over Atwater et al. in view of Oooka et al., Baek et al., Nakayama et al., and Coakley et al. under 35 U.S.C. 103 as discussed above. 
Atwater et al., as modified above, does not specifically teach cleaning the surface of the aluminum layer in the nanopillars after removing the hard mask.
However, Atwater et al. generally teaches preparing a clean surface on the plurality of nanopillars allows for maximally defect-free surface for subsequent coating.
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have cleaned the surface of the aluminum layer in the nanopillars after the removal of the hard mask in the method of Atwater et al., as modified above, because it would allow for a surface of the nanopillars allowing for a maximally defect-free surface for subsequent coating, such as the cited graphene layer. 
With regard to claim 9, independent claim 1 is obvious over Atwater et al. in view of Oooka et al., Baek et al., Nakayama et al., and Coakley et al. under 35 U.S.C. 103 as discussed above.
Atwater et al., as modified above, does not disclose wherein the transverse dimension of the plurality of nanopores is 5-5000 nm.
[0038]). Nakayama et al. happens to mention through-holes with about 50 nm (see [0038]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the diameter of the plurality of nanopores by adjusting the voltage of the anodic oxidation process in the method of Atwater et al., as modified above, and arrive at the claimed range for transverse dimension of 5-5000 nm through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the size of the material filling the nanopores.
With regard to claim 10, independent claim 1 is obvious over Atwater et al. in view of Oooka et al., Baek et al., Nakayama et al., and Coakley et al. under 35 U.S.C. 103 as discussed above. Atwater et al. discloses wherein 
the transverse dimension of the plurality of nanopillars 5-5000 nm (see [0012] describing “a diameter in a range of about 1 µm to about 10 µm” which is equivalent to about 1,000 nm to about 10,000 nm cited to read on the claimed “5-5000 nm” because it includes values, such as 1,000 through 5,000 nm, within the claimed range of 5-500 nm).
With regard to claim 12, independent claim 1 is obvious over Atwater et al. in view of Oooka et al., Baek et al., Nakayama et al., and Coakley et al. under 35 U.S.C. 103 as discussed above. Atwater et al. discloses further comprising
forming a protective layer on the graphene layer (such as layer 44 depicted in Fig. 2A as formed on, or in close proximity, and actually physically contacting the cited graphene layer 40 cited to read on the claimed protective layer because it forms a physical barrier on a surface of the cited graphene layer 40).
With regard to claim 13, independent claim 1 is obvious over Atwater et al. in view of Oooka et al., Baek et al., Nakayama et al., and Coakley et al. under 35 U.S.C. 103 as discussed above. Atwater et al. discloses wherein 
the first semiconductor layer and the second semiconductor layer are formed by a same material (recall above, the cited first semiconductor layer is described in [0049] as “34 includes a first semiconductor material, such as …Si” in which the Si material is the same as the cited second semiconductor layer described in [0049] as “36 includes a second semiconductor material, such as …Si”).
With regard to claim 28,  independent claim 1 is obvious over Atwater et al. in view of Oooka et al., Baek et al., Nakayama et al., and Coakley et al. under 35 U.S.C. 103 as discussed above. Atwater et al., as modified by Oooka et al., Baek et al., and Nakayama et al. above, discloses 
after filling the plurality of nanopores with the hard mask material, further comprising planarizing the hard mask material until a surface of the hard mask material is flush with a surface of the plurality of nanopores (“planarizing” is interpreted to include to cause to be planar; the combination of Atwater et al., as modified by Oooka et al. above, and Baek et al. and Nakayama et al. above teaches planarizing the hard mask material until a surface of the hard mask a surface of the plurality of nanopores as the vertical interface between the cited hard mask material and the cited filled plurality of nanopores is caused to be planar and flush and interfacing each other).
Claims 6 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atwater et al. (U.S. Pub. No. 2014/0096816 A1) in view of Oooka et al. (U.S. Pub. No. 2016/0276611 A1), Nakayama et al. (U.S. Pub. No. 2013/0213477 A1), Baek et al. (U.S. Pub. No. 2014/0326305 A1), and Coakley et al. (U.S. Patent No. 9,147,875 B1), as applied to claims 1, 3, 4, 5, 7-10, 12, 13, and 28 above, and in further view of Tsutsumi et al. (U.S. Pub. No. 2010/0236619 A1) and Tang et al. (U.S. Pub. No. 2011/0215408 A1).
With regard to claims 6 and 27, independent claim 1 is obvious over Atwater et al. in view of Oooka et al., Baek et al., Nakayama et al., and Coakley et al. under 35 U.S.C. 103 as discussed above. Atwater et al. discloses wherein the first semiconductor layer and the second planar semiconductor layer comprise silicon (recall [0049]).
Atwater et al. as modified above, does not disclose further using Cl (Chlorine) ion containing plasma to etch the alumina-containing layer and the aluminum layer with the second planar semiconductor layer as a plasma etching stop layer and using florine ion containing plasma to etch the second and first semiconductor layers.
However, Tsutsumi et al. discloses a method of making a photovoltaic device (see Title). Tsutsumi et al. teaches using Cl (Chlorine) ion containing plasma to etch a contact layer (see [0154] teaching aluminum layer etched with Cl ion plasma). 
Thus, it would have been obvious to a person having ordinary skill in the art to have substituted the etching of the aluminum oxide layer and aluminum layer of Atwater et al., as modified above, for the Cl ion containing plasma etching of Tsutumi et al. 
Tang et al. discloses a method of etching (see [0037]). Tang et al. is analogous art because Tang et al., like applicant and Atwater et al., is concerned with etching semiconductor devices. Tang et al. teaches using fluorine ion containing plasma to etch amorphous silicon material.
Thus, it would have been obvious to a person having ordinary skill in the art to have substituted the etching of the first and second silicon semiconductor layers of Atwater et al., as modified above, for the Fl ion containing plasma etching of Tang et al. because the simple substitution of an element known in the art to perform the same function, in the instant case an etching technique, is a matter of obviousness (see MPEP 2143 B). The cited conductive layer is cited to read on the claimed “plasma etching stop layer” because the etching in the etching step of the first semiconductor layer stops at the cited conductive layer.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atwater et al. (U.S. Pub. No. 2014/0096816 A1) in view of Oooka et al. (U.S. Pub. No. 2016/0276611 A1), Nakayama et al. (U.S. Pub. No. 2013/0213477 A1), Baek et al. (U.S. Pub. No. 2014/0326305 A1), and Coakley et al. (U.S. Patent No. 9,147,875 B1), as applied to claims 1, 3, 4, 5, 7-10, 12, 13, and 28 above, and in further view of Veerasamy (U.S. Pub. No. 2011/0030772 A1).
With regard to claim 11, independent claim 1 is obvious over Atwater et al. in view of Oooka et al., Baek et al., Nakayama et al., and Coakley et al. under 35 U.S.C. 103 as discussed above. 
Atwater et al., as modified above, does not disclose wherein forming the graphene layer comprises forming the graphene layer on a metal substrate and transferring the graphene layer over the plurality of nanopillars.
However, Veerasamy discloses a semiconductor device, also a photovoltaic device (see [0011]). Veerasamy discloses forming a graphene layer on a metal substrate (see [0042] “any suitable metal”) and transferring the graphene layer onto a receiving surface of an intermediate or final product to achieve low sheet resistance high transmission values (see Abstract). 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the step of providing a graphene layer over the plurality of nanopillars in the method of Atwater et al., as modified above, to include the forming and transferring technique of Veerasamy because it would have provide for low sheet resistance high transmission values.
Claims 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atwater et al. (U.S. Pub. No. 2014/0096816 A1) in view of Oooka et al. (U.S. Pub. No. 2016/0276611 A1), Nakayama et al. (U.S. Pub. No. 2013/0213477 A1), Baek et al. (U.S. Pub. No. 2014/0326305 A1), and Coakley et al. (U.S. Patent No. 9,147,875 B1), as applied to claims 1, 3, 4, 5, 7-10, 12, 13, and 28 above, and in further view of Stewart et al. (U.S. Pub. No. 2013/0102109 A1) and Moskovits et al. (U.S. Patent No. 5,581,091).
With regard to claims 23 and 24, dependent claim 8 is obvious over Atwater et al., Oooka et al., Nakayama et al., Baek et al., and Coakley et al. under 35 U.S.C. 103 as discussed above. 
Atwater et al., as modified above, does not disclose wherein cleaning the surface of the aluminum layer also comprises removing the aluminum oxide layer.
However, discloses a method of manufacturing a semiconductor device (see Title and Abstract) and discloses cleaning via holes comprises removing an aluminum oxide layer using a dilute alkaline cleaner reading on the claimed alkaline cleaner (see [0012] and [0056]). Stewart et al. teaches removal of the aluminum oxide layer and cleaning can improve product reliability ([0010]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the method of Atwater et al., as modified above, to include removing the aluminum oxide layer during cleaning as suggested by Stewart et al. because it would have provided for improved product reliability.
Atwater et al., as modified by Stewart et al. above, does not disclose wherein the alkaline cleaner comprises sodium carbonate.
However, Moskovits et al. discloses a method of manufacturing a semiconductor device (see Title and Abstract) and discloses a dilute alkaline cleaner may comprise sodium carbonate (see line 27-29, column 4).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the conventional sodium carbonate alkaline cleaner of Moskovits et al. for the weak alkaline cleaner in the method of Atwater et al., as modified by Stewart et al. above, because the selection of a known material based on .
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atwater et al. (U.S. Pub. No. 2014/0096816 A1) in view of Oooka et al. (U.S. Pub. No. 2016/0276611 A1), Nakayama et al. (U.S. Pub. No. 2013/0213477 A1), Baek et al. (U.S. Pub. No. 2014/0326305 A1), and Coakley et al. (U.S. Patent No. 9,147,875 B1), as applied to claims 1, 3, 4, 5, 7-10, 12, 13, and 28 above, and in further view of Yoo et al. (U.S. Pub. No. 2016/0005602 A1).
With regard to claim 29, dependent claim 28 is obvious over Atwater et al., Oooka et al., Nakayama et al., Baek et al., and Coakley et al. under 35 U.S.C. 103 as discussed above. 
Atwater et al., as modified above, teaches does not disclose wherein the hard mask material comprises titanium nitride. 
However, Yoo et al. teaches a method of manufacturing a semiconductor device ([0016]) and teaches hard mask materials such as silicon oxide and silicon nitride as well as titanium nitride (see [0019]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the conventional titanium nitride material of Yoo et al. for the hard mask material in the method of Atwater et al., as modified above, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (see MPEP 2144.07).

Response to Arguments
Applicant's arguments filed November 13, 2020 have been fully considered but they are not persuasive. 
Applicant notes the newly added claimed limitations are not found within the previously cited prior art reference. However, this argument is addressed in the rejections of the claims above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120.  The examiner can normally be reached on Monday through Friday, 6:00 AM to 2:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUSTIN Q DAM/Examiner, Art Unit 1721                                                                                                                                                                                                        February 23, 2021